Citation Nr: 0923956	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in May 2008, and a 
substantive appeal was received in June 2008. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of a 
disability picture generally characterized by occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as: anxiety, sleep 
impairment, hypervigilance, irritability, startle response, 
avoidance symptoms, and difficulty in establishing and 
maintaining effective work and social relationships; but 
without deficiencies in most areas, and his PTSD has not been 
generally characterized by such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, and Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, VA satisfied its duties to the Veteran by VCAA 
letters issued in March 2007 and May 2007.  The letters 
predated the June 2007 rating decision which granted service 
connection.  Since the appellate issue in this case 
(entitlement to assignment of a higher initial rating for 
PTSD) is a downstream issue from that of service connection 
(for which the March 2007 and May 2007 VCAA letters were duly 
sent), another VCAA notice is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the RO sent another VCAA letter in September 
2007, with regard to the claim for a higher disability 
rating.  The VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Collectively, the March 2007, May 2007, and 
September 2007 VCAA letters have clearly advised the Veteran 
of the evidence necessary to substantiate his claim.  The 
Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable. 
 
In the March 2007 and September 2007 VCAA letters, the 
Veteran was provided with notice of the types of evidence 
necessary to establish the initial rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to a higher rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and a private medical 
examination.  The Board notes that the Veteran did not state 
that he has received any treatment for his PTSD during his 
March 2007 VA examination, and VA received a waiver from the 
Veteran in October 2007, which stated that he does not have 
additional evidence to furnish.  The Board finds that VA's 
duty to assist the Veteran in obtaining records has been met 
to the extent required.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).

The Veteran was afforded a VA examination in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal, and the Board 
finds that further examination is not necessary.  See Massey 
v. Brown, 7 Vet. App. 204 (1994). 
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.
 
Laws and Regulations

Briefly, the Veteran contends that the evaluation currently 
assigned his PTSD does not accurately reflect the severity of 
that disorder.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision: a 50 percent 
disability rating is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet.App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130 (2008).  According to the DSM-IV, a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  

Factual Background

The RO has granted service connection for PTSD effective 
February 9, 2007 and has assigned a 50 percent disability 
rating.  The Veteran contends that this evaluation does not 
accurately reflect the severity of his disorder.

The Veteran was afforded a VA examination in March 2007 by an 
examiner identified as an M.D.  The Veteran reported having a 
lot of anxiety, tension, irritability, problems handling 
stress, nightmares, intrusive memories, startle reflex, and 
hypervigilance.  The Veteran stated that he does not like to 
be around people because they get on his nerves, that 
sometimes he wants to hit someone, but that he has not been 
in fights or had legal problems.  He stated that he is able 
to take care of his activities of daily living, will 
occasionally go to church, go out to eat, visit with his 
children and family, but will rarely see friends.  The 
Veteran further reported working at a textile company, that 
he has some problems being around co-workers, but that he 
does his job well.  The Veteran denied receiving treatment 
for his PTSD.  The examiner noted that the Veteran's 
appearance was neatly groomed, his behavior was normal, his 
attitude was pleasant, he was not hostile or belligerent, his 
speech was good and logical, he did not have hallucinations, 
delusions, or paranoia, and he was not homicidal or suicidal.  
The examiner concluded that the Veteran is able to work, but 
that he has avoidance and psychomotor retardation, loss of 
energy, loss of interest, some anxiety, panic attacks that 
vary in frequency, a lot of irritability, and okay impulse 
control.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 55.

The Veteran received a private medical examination in March 
2007 by two individuals identified as a MA and a Ph.D. 
respectively.  The Veteran reported numerous PTSD symptoms, 
including: intrusive thoughts, traumatic nightmares, distress 
at exposure to triggers that remind him of past trauma, 
avoidance of conversations about military service, 
estrangement and detachment from others, hypervigilance, 
hyperirritability, exaggerated startle response, and problems 
with memory and concentration.  The examiner noted that the 
Veteran was cooperative, had normal dress, was soft spoken, 
his mood was dysphoric, his affect was restricted, his 
judgment and insight were fair, his thought process was 
linear, and he did not have current suicidal or homicidal 
ideation.  The examiner concluded that the Veteran's 
hypervigilance and hyperarousal prevent him from being 
consistently productive; that his problems with memory and 
concentration negatively impact his ability to learn new 
skills; that his hyperirritability has severely compromised 
his ability to initiate or sustain work relationships; that 
his isolating behaviors, feelings of estrangement, and 
hyperirritability severely compromised his ability to 
initiate or sustain social relationships; and that his PTSD 
makes him totally and permanently disabled and unemployable.  
The examiner ultimately concluded that the Veteran's PTSD 
symptoms have interfered significantly with his personal, 
social, and professional life.  The examiner diagnosed the 
Veteran with chronic and severe PTSD and assigned a GAF score 
of 39.

Analysis

To be assigned a rating in excess of 50 percent, the Veteran 
must suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
A higher rating is also warranted when the Veteran suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas so to warrant the 
next higher rating of 70 percent, or a rating of 100 percent.  
Although the Veteran attempted to show that he exhibited some 
of the symptoms outlined under the 70 percent criteria, such 
as:  unprovoked irritability, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships, the objective medical 
evidence of record showed that the Veteran did not exhibit 
the types of symptoms outlined as samples of the types of 
symptoms which would warrant a 70 percent rating.  The Board 
notes there is no persuasive evidence of  suicidal ideation, 
or obsessional rituals which interfere with routine 
activities.  There is no showing that the Veteran's speech is 
intermittently illogical, obscure or irrelevant.  It does not 
appear that he suffers near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  There is also no persuasive 
evidence of impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  

Although the Veteran reported aggressiveness, irritability, 
and problems handling stress during the VA examination, the 
Veteran reported no history of violence or legal issues.  
Further, his PTSD does not affect his ability to function 
independently, and there has been no neglect of his personal 
hygiene.  As noted in the medical evidence, the Veteran is 
able to maintain his relationship with his wife and is able 
to perform basic activities of daily living.  He attends 
church and occasionally visits family and goes out to eat.  
Moreover, the medical evidence does not show that the 
Veteran's speech was illogical, obscure or irrelevant at any 
time.  He was always alert and oriented to place and person.  
There is no evidence of persistent delusions or 
hallucinations to warrant a higher rating.  The VA examiner 
considered the Veteran's judgment to be good and insight to 
be fair.  Thus, again, the objective characteristics 
described do not meet the criteria for a 70 percent or 100 
percent disability rating.

The Board recognizes that the Veteran's GAF score on private 
examination in March 2007 was 39, which is indicative of 
major impairment in several areas.  Nevertheless, the Board 
notes that a GAF score reflects merely an examiner's opinion 
of functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  The 
Board notes that the GAF score assigned by the VA examiner 
that same month was 55.  At any rate, it appears that the 
overall symptomatology reported by both the private and the 
VA examiner are essentially consistent with the types of 
symptoms listed for a 50 percent rating.  

Given the evidence as outlined above, the Board finds that 
the Veteran's current 50 percent rating for his service-
connected PTSD adequately reflects the impairment experienced 
by the Veteran.  He has consistently manifested symptoms 
associated with occupational and social impairment with 
reduced reliability and productivity, with difficulty in 
establishing and maintaining effective work and social 
relationships.  Although his symptoms were noted as chronic 
and severe, the Board finds he does not experience 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood due to suicidal 
ideations, obsessional rituals, illogical speech, near-
continuous panic or depression that affects his ability to 
function, and spatial disorientation.  The Board is aware 
that the Veteran does experience impaired impulse control and 
some difficulty adapting to stressful circumstances.  The 
Board is also aware that the Veteran has difficulty 
establishing and maintaining effective relationships, but the 
Board notes that he is not unable to establish and maintain 
effective relationships.  Moreover, it is well-documented 
that he is currently employed by a textile company, that he 
was previously employed by them for many years, and that he 
has also worked for a different textile company but left 
after they went bankrupt.  The Board notes that although the 
Veteran stated that he has some problems being around co-
workers, the Veteran's former employer rehired him after he 
left, and the Veteran has specifically stated that he is able 
to get his job done well.  The Board ultimately finds that 
the Veteran's PTSD symptoms do not result in a disability 
picture which more nearly approximates the criteria for 
either a 70 percent or 100 percent rating under Diagnostic 
Code 9411.  As such, a rating in excess of 50 percent for 
service-connected PTSD is not warranted. 

In addition, staged ratings are not applicable since at no 
point did the Veteran's PTSD even remotely approximate the 
criteria for a higher rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran is currently working and 
able to take care of his activities of daily living, and has 
not submitted employer statements or job application 
rejections.  In this regard, the Board finds that there has 
been no showing by the Veteran that his service-connected 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


